DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 9-20 are withdrawn due to a restriction requirement as being non-elected without traverse. A complete action on the merits of pending claims 1-8 appears herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (US 2001/0008967 A1) in view of Wilfley et al. (hereinafter “Wilfley”) (US 2008/0312713 A1), in view of Paulus (US 2010/0030210 A1).
Regarding claims 1 and 4, Sherman teaches a radio frequency (RF) ablation system, (Fig. 1, Char. 10: ablation apparatus) comprising:
a signal generator configured to generate an RF signal having a given frequency; (Fig. 1, Char. 12: power control system)
control circuitry, (Fig. 2) configured to set phases of a plurality of replicas of the RF signal generated by the signal generator; (Figs. 2-3; Page 4, Par. [0046]: PLA (60) receives control signals (61) from microprocessor (42) and controls the phase of the frequency source (54) accordingly)
a plurality of non-linear amplifiers, (Fig. 3, Char. 62: binary amplifier) configured to amplify the plurality of replicas of the RF signal, and to drive a respective plurality of ablation electrodes in a patient body with the amplified replicas; (Page 4, Par. [0047]) and 
a processor; (Fig. 2-1, Char. 60: programmable logic array “PLA”) 
a return signal, comprising a superposition of the plurality of replicas sensed by a patch electrode attached to the patient body; (Fig. 1: Backplate (24) returns the RF signals to generator (18) within power control system (12) via backplate wire (28))
a measurement circuit, configured to measure the replicas that are amplified respectively by the amplifiers, (Sherman: Fig. 2-2, at least Char. 68: voltage and current monitor; Pages 4-5, Par. [0048]: voltage and current monitor (68) is used to determine the impedance at electrodes (32)) wherein the processor is configured to adjust the duty cycle of the replicas based on the measured replicas in the ablation mode of operation. (Sherman: Pages 4-5, Par. [0048]: Microprocessor (42) may alter the duty cycle of the power 14 in response to either or both of the impedance or temperature signals.) 
Sherman further teaches groups of electrodes may receive the amplified replica RF signals having the same phase angle, (Page 7, Par. [0088]) as well as that the electrodes may receive amplified replica RF signals having differing phases from each other in an ablation mode of operation, creating a continuous lesion. (Page 5, Par. [0051]: Microprocessor (42) controls the duty cycle and phase of each channel individually; Page 7, Par. [0090]: When the phase difference between adjacent electrodes 32 is set within the range of a value greater than zero to less than 180 degrees, the current flow varies from a deep, discontinuous unipolar pattern to a more continuous, shallow bipolar pattern.)
Sherman, as applied to claim 1 above, is silent regarding the control circuitry setting amplitudes of the plurality of replicas; the backplate comprising a patch electrode; the processor receiving the return signal; and the processor being configured to adaptively adjust phases and amplitudes of the amplified replicas in response to the measured replicas/return signal, by controlling the control circuitry such that in a tissue contact check mode of operation the phases of the amplified replicas are identical, and in an ablation mode of operation the phases of the amplified replicas differ from one another.
Wilfley, in a similar field of endeavor, teaches an ablation system (Fig. 1, Char. 10: electrophysiology (EP) system) comprising a tip electrode, (Fig. 1, Char. 24: tip electrode) a ring electrode, (Fig. 1, Char. 26: ring electrode) a ground patch electrode, (Page 5, Par. [0046]: ground patch electrode) and an electrode-tissue contact monitor (Fig. 6, Char. 118: electrode-tissue contact monitor) wherein the electrode-tissue contact monitor comprises a processor (Fig. 6, Char. 140: processor) configured to detect the occurrence and extent of contact between at least one electrode and tissue by measuring the phase difference of a time varying signal transmitted between active electrodes (tip electrode (24) and ring electrode (26)) and a ground patch electrode; (Pages 5-6, Par. [0046]-[0047]) and wherein the ablation process takes place after proper and firm contact between the electrode and tissue has been confirmed. (Page 6, Par. [0053])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sherman to incorporate the teachings of Wilfley, and use a ground patch electrode as the backplate; configure the processor of Sherman to receive the return signal, and detect the occurrence and extent of contact between at least one electrode and tissue via measuring the phase difference of a time varying signal transmitted between the band electrodes (32) of Sherman and the ground patch electrode of Wilfley prior to entering into an ablation operating mode. Using a ground patch electrode in place of backplate (24) of Sherman would be a simple substitution of one return electrode for another for the predictable result of transmitting the return signal to power control system (12). Configuring the processor of Sherman to receive the return signal, and detect the occurrence and extent of contact between at least one electrode and tissue via measuring the phase difference of a time varying signal transmitted between the band electrodes (32) of Sherman, and the ground patch electrode of Wilfley would allow the device/user to determine sufficient electrode-tissue contact prior to ablation, minimizing the risk of unnecessary and/or accidental damage to non-target tissues, as suggested in Wilfley. (Page 1, Par. [0005])
In this combination, because the same time varying signal is being output from the band electrodes (32) of Sherman, the processor would be controlling the control circuitry such that the phases of the amplified replicas are identical in a tissue contact check mode of operation; and the processor would be controlling the control circuitry such that the phases of the amplified replicas are different in an ablation mode of operation, at least when a continuous lesion is desired as suggested in Sherman. (Page 7, Par. [0090])
The combination of Sherman/Wilfley, as applied to claim 1 above, is silent regarding the control circuitry setting amplitudes of the plurality of replicas; the processor being configured to adaptively adjust amplitudes of the amplified replicas in response to the measured replicas/return signal.
Paulus, in a similar field of endeavor, teaches a radiofrequency electrosurgical system (Fig. 1) comprising a controller configured to adjust at least a phase or amplitude of an electrosurgical signal in response to a measured impedance. (Page 1, Par. [0010])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Sherman/Wilfley, as applied to claim 1 above, to incorporate the teachings of Paulus, and configure the control circuitry to set the amplitudes of the plurality of replicas, and the microprocessor (42) of Sherman to adjust the phases and the amplitudes of the replicas based on the measured impedance of the replicas/return signal in the ablation mode of operation. Doing so would allow for greater control over the output waveform and energy application. 
Regarding claim 2, the combination of Sherman/Wilfley/Koenig, as applied to claim 1 above, teaches in the ablation mode of operation 20the phases of the amplified replicas differ from one another by at least 3.6 degrees. (Sherman: Page 10, Claim 20)
Regarding claim 5, the combination of Sherman/Wilfley/Koenig, as applied to claim 1 above, teaches a catheter, configured to be inserted into the patient body, (Sherman: Fig. 1, Char. 30: catheter) to which the plurality of electrodes are attached. (Sherman: Fig. 1: Electrodes (32) are attached to catheter (30))
Regarding claim 6, the combination of Sherman/Wilfley/Koenig, as applied to claim 5 above, is silent regarding the catheter comprises one of an inflatable balloon and an expandable basket assembly.
Wilfley further teaches that a catheter having a basket structure of resilient splines, each of which carries a plurality of dedicated mapping electrodes can be used in place of a linear catheter. (Page 3, Par. [0029])
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Sherman/Wilfley/Koenig, as applied to claim 5 above, to further incorporate the teachings of Wilfley, and configure the catheter (30) of Sherman to comprises an expandable basket assembly. Doing so would be a simple substitution of one catheter structure for another for the predictable result of treating cardiac tissue.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman (US 2001/0008967 A1) in view of Wilfley (US 2008/0312713 A1), in view of Koenig (US 6,139,546), as applied to claim 1 above, and further in view of Leussler (US 2014/0058248 A1).
Regarding claim 3, the combination of Sherman/Wilfley/Koenig, as applied to claim 1 above, is silent regarding the amplifiers comprising class-D amplifiers.
Leussler, in a similar field of endeavor, teaches an thermal treatment applicator (Fig. 2, Char. 19: thermal treatment applicator) comprising a plurality of RF antennae, (Fig. 2, Char. 20: antennae) and a plurality of RF power amplifiers; (Fig. 2, Char. 21: RF power amplifier) wherein the RF power amplifiers are class-D switching amplifiers. (Pages 2-3, Par. [0026])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Sherman/Wilfley/Koenig, as applied to claim 1 above, to incorporate the teaching of Leussler, and configure the amplifiers of Sherman to be class-D amplifiers. Doing so would be a simple substitution of one power amplifier for another, and would allow for a high-power efficiency, as suggested in Lussler. (Pages 2-3, Par. [0026])
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman (US 2001/0008967 A1) in view of Wilfley (US 2008/0312713 A1), in view of Koenig (US 6,139,546), as applied to claim 1 above, and further in view of Ditter et al. (hereinafter “Ditter”) (US 2013/0006238 A1).
Regarding claim 7, the combination of Sherman/Wilfley/Koenig, as applied to claim 1 above, is silent regarding a tissue contacted in the tissue contact mode comprises a pulmonary vein.
Ditter, in a similar field of endeavor, teaches an ablation catheter (Fig. 1) configured to teach pulmonary vein tissue (Page 10, Par. [0113]-[0114])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Sherman/Wilfley/Koenig, as applied to claim 1 above, to incorporate the teachings of Ditter, and configure the catheter of Sherman to treat pulmonary vein tissue. Doing so would allow for the device to be used in treating atrial arrhythmias, as suggested in Ditter. (Page 1, Par. [0003])
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman (US 2001/0008967 A1) in view of Wilfley (US 2008/0312713 A1), in view of Koenig (US 6,139,546), as applied to claim 1 above, and further in view of Woloszko et al. (hereinafter “Woloszko”) (US 6,589,237 B2).
Regarding claim 8, the combination of Sherman/Wilfley/Koenig, as applied to claim 1 above, is silent regarding a voltage of the RF signal is between 27V RMS and 47VRMS in the ablation mode of operation.
Woloszko, in a similar field of endeavor, teaches the use of an RMS voltage between 5 volts to 1000 volts in an ablation electrosurgical procedure. (Col. 52, Lines 22-42)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Sherman/Wilfley/Koenig, as applied to claim 1 above, to incorporate the teachings of Woloszko, and configure the RF signal to have a voltage between 5 volts to 1000 volts in the ablation mode of operation. Doing so would allow for sufficient voltage to effectively ablate tissue, as implied in Woloszko. (Col. 52, Lines 22-42)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./Examiner, Art Unit 3794